DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2021 is considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
On page 7 lines 13-14, the specification states “Please refer to FIG. 6, which illustrates a cross-sectional view of a label sticker according to the decorative film of FIG. 4…”, however this is not consistent with the description of FIG. 6 on page 5 line 10, which describes FIG. 6 as being a cross-sectional view of a packaging material. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 14, 15, 16, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun (US 6,531,024).
Regarding claims 1, 4, 14 and 17, Braun teaches a prismatic label comprising holographic effects, wherein the prismatic labels have significant reduction in cost while also improving construction opportunities to meet various market demands (col.1 Ln. 5-10, 50-60). The prismatic labels taught by Braun are comprised of a protective coating (64; transparent heat resistant layer) and an ink pattern layer (54, 60; printed layer providing a first pattern) on the inner surface (second side) (both of which form a pattern display layer); followed by a micro-embossed material web comprising a film base (24) having a micro-embossed holographic pattern (second pattern) provided thereon and a thin metal layer (22) deposited onto the micro-embossed holographic pattern (Figure 2, 3; col. 1 Ln. 60-col. 2 Ln. 65, col. 3 Ln. 25-col. 4 Ln. 30, col. 4 Ln. 49-col. 5 Ln. 21). The 
The prismatic label of Braun further comprises a release liner (30) including a  paper substrate (34; release paper layer) with a release coating thereon (32), attached to a facestock layer (26) of the label via a pressure sensitive adhesive (28) (Figure 3; col. 3 Ln. 50-col. 4 Ln. 9). 
The limitation “extrusion-embossed microstructure layer” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Braun discloses the structure of the claimed invention as described in the rejection above. 
Regarding claims 2 and 15, the limitation reciting “wherein the reflective layer is formed by an evaporation process or a sputtering process, or the reflective layer is formed by performing a corona treatment or a plasma treatment on the extrusion-
Regarding claims 3 and 16, 
Regarding claims 1, 5 and 18, Braun teaches a prismatic label comprising holographic effects, wherein the prismatic labels have significant reduction in cost while also improving construction opportunities to meet various market demands (col.1 Ln. 5-10, 50-60). The prismatic labels taught by Braun are comprised of a protective coating (64; transparent heat resistant layer) and an ink pattern layer (54, 60; printed layer providing a first pattern) on the inner surface (first side) (both of which form a pattern display layer); followed by a micro-embossed material web comprising a film base (24) having a micro-embossed holographic pattern (second pattern) provided thereon and a thin metal layer (22) deposited onto the micro-embossed holographic pattern (Figure 2, 3; col. 1 Ln. 60-col. 2 Ln. 65, col. 3 Ln. 25-col. 4 Ln. 30, col. 4 Ln. 49-col. 5 Ln. 21). The protective coating (64; transparent heat resistant layer) protects the underlying inks from abrasion or other environmental hazards (col. 4 Ln. 24-29).  The ink pattern layer is formed such that opaque ink (54) is printed in a repeating pattern to limited areas and a translucent ink (60) is printed in a repeating pattern to other limited areas, such that the opaque ink blocks the holographic effects of the micro-embossed metallic material web (14) and the translucent ink (60) areas filter the holographic effects of the micro-embossed metallic material such a display pattern is visible. 
The prismatic label of Braun further comprises a release liner (30) including a  paper substrate (34; release paper layer) with a release coating thereon (32), attached to a facestock layer (26) of the label via a pressure sensitive adhesive (28) (Figure 3; col. 3 Ln. 50-col. 4 Ln. 9).  
The limitation “extrusion-embossed microstructure layer” is a method limitation and does not determine the patentability of the product, unless the method produces a . 

 
Claims 1, 2, 3, 4, 6, 7, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shearer et al. (WO 93/08084; cited on IDS).
Regarding claims 1, 4, 6, 9 and 11, Shearer et al. teaches a flexible packaging material with a holographic pattern, wherein an embodiment of the packaging material illustrated by Figure 2 is described below. The packaging material is comprised of a transparent polypropylene layer (20a; transparent heat resistant layer) with a primer and printed layer applied to the inner surface (second side) thereon to form a first pattern (i.e. pattern display layer); followed by an embossed relief pattern (25; extrusion-embossed microstructure layer/second pattern) and an aluminum film (26; reflective layer) deposited or sputtered onto the microstructure (pg. 1 Ln. 16-pg. 2 Ln. 12, pg. 2 Ln. 28-pg. 4 Ln. 26). 
The printing is visible through the transparent polypropylene layer (20a; transparent heat resistant layer) and the holograms formed by the embossed relief pattern (25; extrusion-embossed microstructure layer/second pattern) are visible 
Shearer et al. further teaches that the aforementioned structure is attached via a heat seal layer (21) to a substrate of polypropylene film (20) followed by a heat seal layer (19) (Fig. 2; pg. 3 Ln. 18-pg. 4 Ln. 26). 
The limitation “extrusion-embossed microstructure layer” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Shearer et al. discloses the structure of the claimed invention as described in the rejection above. 
Regarding claims 2 and 7, the limitation reciting “wherein the reflective layer is formed by an evaporation process or a sputtering process, or the reflective layer is formed by performing a corona treatment or a plasma treatment on the extrusion-embossed microstructure layer first, and then performing an evaporation process or a sputtering process thereon” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  
Regarding claims 3 and 8, the limitation “wherein the extrusion-embossed microstructure layer is formed by performing a polymer material extrusion-coating operation and a roller embossing operation on the pattern display layer” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Shearer et al. discloses the structure of the claimed invention as described in the rejection of claim 1 above.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al. (WO 93/08084; cited on IDS). 
Regarding claims 5 and 10, .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al. (WO 93/08084; cited on IDS) in view of Morris et al. (US 2015/0210461).
Regarding claim 12, Shearer et al. teaches all the limitations of claim 1 above, however, the reference does not teach that the polypropylene substrate (20) is a rigid substrate. Morris et al. teaches a food package, wherein the package comprises a lidded film that may be flexible or rigid depending on the application of the food package and can be comprised of polypropylene ([0061-0063]).
As Morris et al. teaches film materials such as polypropylene can be flexible or rigid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the polypropylene substrate (20) of the packaging taught by Shearer et al. could be flexible or rigid based upon the application or use of the food packaging. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al. (WO 93/08084; cited on IDS) in view of Barker (US 2004/0168950).
Regarding claim 13, Shearer et al. teaches all the limitation of claim 1 above, and while the reference teaches that the polypropylene substrate (20) is attached with the aluminum film via a corona discharge (21) and heat seal layers (21), the reference does not teach the presence of an aluminum foil substrate as part of the substrate.
Barker teaches a packaging material having a laminate structure, wherein a polyolefin is laminated to an aluminum foil layer, wherein the aluminum foil is used as a 
It would have been obvious to one of ordinary skill in the art to modify the polypropylene substrate (20) of the packaging taught by Shearer et al. to include an aluminum foil as taught by the packaging of Barker to provide impermeability properties to the packaging material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785